Citation Nr: 0904923	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-07 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 





INTRODUCTION

The Veteran served on active duty from July 1971 to July 
1974, and from October 2001 to April 2002.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans' Affairs (VA), Regional Office in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's substantive appeal, received in February 
2006, the Veteran requested a hearing before a Veterans Law 
Judge (VLJ) at the RO.  There is no indication that he 
withdrew this request in writing.  

The United States Court of Appeals for Veterans Claims has 
determined that the veteran has a right to request a hearing 
before the issuance of a Board decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Thus, the appellant must 
be scheduled for the next available hearing at the RO before 
a VLJ from the Board in the order that the request have been 
received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2008).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing before a member of 
the Board at the Waco, Texas, VA RO in 
accordance with 38 C.F.R. § 20.704, in 
the order that the request was received.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



